UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6027



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FAUSTO RUIZ-VARGAS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-00-407; CA-03-629-1)


Submitted:   June 18, 2004                 Decided:   July 16, 2004


Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fausto Ruiz-Vargas, Appellant Pro Se. Steven Hale Levin, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Fausto Ruiz-Vargas seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).         The magistrate

judge recommended that relief be denied and advised Ruiz-Vargas

that failure to file timely objections to the recommendation would

waive appellate review of a district court order based upon the

recommendation. Despite this warning, Ruiz-Vargas failed to object

to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned    that   failure   to   object   will   waive   appellate   review.

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); Thomas v.

Arn, 474 U.S. 140 (1985).       Ruiz-Vargas has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                DISMISSED


                                   - 2 -